      Case 1:21-bk-10971-VK                        Doc 3 Filed 05/28/21 Entered 05/28/21 13:28:06                                                 Desc
                                                    Main Document    Page 1 of 2


Attorney or Party Name, Address, Telephone & FAX   Nos   and State Bar No          FOR COURT USE ONLY
Email Address
Allan S. Williams 176738
21650 Oxnard Street, Suite 1910
Woodland Hills, CA 91367
818-451 -1 111 Fax'. 818-451-'1112
California State Bar Number: 176738 CA
allan@aswlawgroup.com




V    Attornev for: Debtor
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

ln                                                                                  CASE NO:
         Be Tru Organics, lnc.                                                      ADVERSARY NO
                                                                   Debtor(s),       CHAPTER:         7

                                                                  Plarntiff(s)

                                                                                     CORPORATE OWNERSHIP STATEMENT
                                                                                        PURSUANT To FRBP 1007(a)(1)
                                                                                          and 7007.1, and LBR 10O7-4

                                                                                                                  [No hearing]
                                                              Defendant(s)

Pursuant to FRBP 1007(a)(1) and 7007.1 , and LBR 1007-4, any corporation. other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10%o or more
of any class of the corporation's equity interest, or state that there are no entities to reporT. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

l,    Keith Gordon                                                            ,   the undersigned in the above-captioned case, hereby declare
                  (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of Amenca that the following is true and correct




                This form is optional lt has been approved for use by the United States Bankruptcy Court for the Central DrstrLct of California
December2o12                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
        Case 1:21-bk-10971-VK                     Doc 3 Filed 05/28/21 Entered 05/28/21 13:28:06                                   Desc
                                                   Main Document    Page 2 of 2




[Check the appropriate boxes and, if applicable, provide the required information.J
1   .      I have personal knowledge of the matlers sel lorth in this Statement because:
           r;i   r    am the president or other officer or an authorized agent of the Debtor corporation
           r-, am a party to an adversary proceeding
           n          am a party to a contested matter
           [-i'i t am the attorney     for the Debtor corporation
2.a-       [         fne following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more ol any
                     class of the corporation's(s') equity interests:
                     [For additional names, attach an addendum to this form.l
    b. [fl           There are no entities that directly or indirectly own 10% or more of-any class of thecgrporation's equity interest-

    May28,2021                                                                  BrrW--:-j.-_--.
    Date                                                                              Signature of Debtor, or attomey for Debtor

                                                                                Name:       Keith Gordon for Be Tru Olg$,1-i93r-1n9.:*- --
                                                                                           Frinied name of Debt,cr, or attomey for
                                                                                           Debtor
